DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second printed circuit board" in lines 1 -2.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that claim 9 should depend upon claim 7 which recites “a second printed circuit board.”  Appropriate correction is required.
Claim 10 recites the limitation “the module” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that claim 10 should depend upon claim 9 which recites “a module.”  Appropriate correction is required.
Claim 11 recites the limitation “the long axis” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that claim 11 should depend upon claim 10 which recites “a long axis.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 14 and 18 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksov et al. (US PGPUB 2018/0026730) in view of Huppert et al. (US PGPUB 2018/0199884)
Regarding claims 1 and 2 Aleksov discloses a medical system comprising: a patch device (e.g. 102A-E) of the medical system including: electronic circuitry; an antenna system (e.g. 878) coupled the electronic circuitry (e.g. Fig. 8)33; one or more sensors coupled to the electronic circuitry wherein the one or more sensors are configured to measure one or more parameters or provide a therapy (e.g. paragraphs 16 and 21); an IMU coupled to the electronic circuitry wherein the IMU is configured to measure position and movement of the patch device (e.g. paragraph 26; the IMU of Aleksov would have been capable of measuring position and movement); and a flexible enclosure configured to couple to a non-planar surface (e.g. paragraph 25; Aleksov recites the substrate in the patch is flexible and displays it adhering to the body.  It is understood that this would result in a non-planar surface).  Aleksov fails to teach a battery coupled to the electronic circuitry for powering the electronic circuitry, wherein the antenna system is configured to harvest energy from one or more radio frequency signals received by the antenna system, and wherein the electronic circuitry is configured to recharge the battery with the harvested energy.
Huppert teaches it is known to use a patch system that includes a rechargeable battery coupled to an energy harvester (e.g. paragraph 70) and a rectifier circuit (e.g. 516 and paragraph 70).  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention of Aleksov with the battery and energy harvesting circuitry as taught by Elsherbini, since such a modification would provide the predictable results of minimizing the circuitry needed on the patch itself by supplying a rechargeable battery where the battery may be recharged form energy harvested from an external signal.
Regarding claims 3 and 21¸ Aleksov is silent to the size of the device, but teaches that the device may be worn on the body (e.g. Fig. 1A, 1B).  The patch would necessarily read on the claimed dimensions.  Furthermore, Huppert teaches it is known that the flexible enclosure is less than 4 millimeters thick (e.g. paragraph 70), and wherein the flexible enclosure comprises an area 50 millimeters by 25 millimeters or less (e.g. Fig. 6).  Neither Aleksov nor Huppert specifically recite that the battery is flexible.  However, both Aleksov and Huppert teach that the patch is flexible and may conform to the body.  Huppert also teaches using flexible and conformal electronics (e.g. paragraph 7).  Furthermore, flexible batteries are well known in the art.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the battery as taught by Aleksov in view of Huppert with the flexible battery as is known in the art, since such a modification would provide the predictable results of maintaining good electrical connection while conforming to the body.
Regarding claim 4, Aleksov discloses the antenna system comprises a dual band antenna (e.g. paragraph 76).
Regarding claims 5 and 24¸ Aleksov discloses the claimed invention except for specifically reciting the antenna has a serpentine shape.  Huppert teaches it is known that the antenna is formed on a printed circuited board, wherein at least a portion of a conductor of the first antenna has a serpentine shape, wherein the first antenna is formed around a periphery of the printed circuit board, and wherein the first printed circuit board is flexible (e.g. Fig 6).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the circuit board and antenna as taught by Aleksov with that of Huppert, since such a modification would provide the predictable results of maximizing the area of the antenna within the small space of the circuit board.
Regarding claims 6 and 25, neither Aleksov nor Huppert specifically recite the antenna operates in a first frequency band less than 1 gigahertz.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the antenna as taught by Aleksov in view of Huppert to operate in the claimed frequency band, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 7 and 8, Aleksov discloses a first and a second printed circuit board (e.g. Fig. 2B and paragraph 36).
Regarding claims 9 – 11 and 23, the limitations are drawn to a rearrangement of parts which would not have modified the operation of the device.  Therefore, these limitations are an obvious matter of design choice which would not have read over the prior art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 12¸ Aleksov discloses a computer configured to communicate with the patch device (e.g. paragraph 81). 
Regarding claims 13, 14, 22, and 26, Aleksov discloses the patch device includes an adhesive system to couple the patch device to a surface (e.g. paragraph 25), wherein the patch device is configured to transmit a radio frequency signal to a device in proximity to the patch device (e.g. paragraphs 32 and 33).  
Regarding claim 18 and 19, Aleksov discloses the patch device is configured for ECG monitoring as claimed (e.g. paragraphs 26 and 27).
Regarding claims 19 and 20, Aleksov discloses the patch device is configured for PPG monitoring as claimed (e.g. paragraphs 26 and 27).

Claim(s) 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksov et al. in view of Huppert et al. as applied to claim 12 above, and further in view of Kang (US PGPUB 20190066832).
Regarding claims 15 – 17, Aleksov in view of Huppert discloses the claimed invention as described above, but fails to teach a wound monitor including at least one camera configured to monitor the wound, wherein pictures of the wound are continuously, periodically, or randomly sent to the computer, wherein the computer is configured to analyze the wound, and wherein an alert is sent by the computer to indicate a wound status.  Kang teaches it is known to use a system to monitor wounds through use of a camera (e.g. paragraphs 13 and 14 and Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention as taught by Aleksov in view of Huppert with the wound monitoring as taught by Kang, since such a modification would provide the predictable results of treating a larger number of patients.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elsherbini et al. (US PGPUB 2018/0020982) teaches using a patch to monitor the wellness of a patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792